Title: Message to Lieutenant Governor Hutchinson on the Style of Enacting Laws, 6 November 1770
From: Adams, John,Leonard, Daniel,Ingersoll, David Jr.,Adams, Samuel,Hawley, Joseph,Massachusetts House of Representatives
To: Hutchinson, Thomas,Lieutenant Governor of Massachusetts Bay Colony


      
      6 November 1770. MS not found. Printed: Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 134–135. Prepared by a committee appointed 2 November composed of Daniel Leonard, Samuel Adams, JA, Joseph Hawley, and David Ingersoll Jr. (same, p. 128).
      After voting to conduct business despite their removal to Cambridge, members of the House added the phrase “in general court assembled” to the usual form for the authority under which provincial statutes were enacted. The committee described above was appointed immediately after the House received Hutchinson’s protest that the “Stile of enacting” new laws would force him to violate instructions of thirty years’ standing which required the governor to allow only the form “by the Governor, Council and House of Representatives” (same, p. 128). The committee’s report of 6 November declared that the additional phrase was “of Substance, and necessary,” but the House did not press the matter. As Hutchinson pointed out, the representatives “sent for their bills from the council, took out the exceptionable words, and omitted them in all the other bills passed in the session” (Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:226).
      
      JA himself referred to the matter as a “laboured controversy,” which he mentioned in passing in his Autobiography only as the inspiration for Governor Shirley’s remark on “this brace of Adams’s” who served in the House in 1770 (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:54–56, 3:295). For a discussion of the usage of the controversial phrase in earlier provincial statutes, see Mass., Province LawsThe Acts and Resolves, Public and Private, of the Province of the Massachusetts Bay, Boston, 1869–1922; 21 vols., 5:139–140.
     